            Case 1:21-cv-04998-LTS Document 6 Filed 07/29/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DIMITRA HRISIKOS,

                                 Plaintiff,
                                                                    21-CV-4998 (LTS)
                     -against-
                                                                 ORDER OF DISMISSAL
NEW YORK CITY DEPARTMENT OF
EDUCATION,

                                 Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         By order dated June 8, 2021, the Court denied Plaintiff’s application to proceed in forma

pauperis (IFP), that is, without prepayment of fees, and directed Plaintiff to pay the $402.00 in

fees required to file a civil action in this Court. That order specified that failure to comply would

result in dismissal of the complaint. Plaintiff has not paid the fees. Accordingly, the complaint is

dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to transmit a copy of this order to Plaintiff. Plaintiff has

consented to receive electronic service of notices and documents in this action. (ECF 3.) The

Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken

in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge v.

United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 29, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                           Chief United States District Judge
